Title: To George Washington from Giuseppe Ceracchi, 23 April 1795
From: Ceracchi, Giuseppe
To: Washington, George


          
            Sir
            Philadelphia April 23—1795
          
          As soon I received your valuable Suscription for the National Monument I send it to those Gentilmen appointed to promote the plan, I imagined that under such Reputable Auspice might be forword it with success. but I was disappointed with astonishement when it was told me, that various causes actuating towgater produced invincible difficulties ageinst it, and your example in having suscribed could not remove.
          A general meeting however was heald at the City tavern which been attended but by few it was resolved that I should abbandon any hope of success.
          My feeling was certenlay hurted by this indicent behaviour, and gelous to not compromise Your Respectable Name any Longher, I thought my duty to withdrow your Suscription and consigned to the care of Mr Randolph again, as I did.
          I am the Innocent Victim of this intrigue, Time, Labour, and a considerable somme of money employed for this honourable object, are not all the evils which I soffers.
          My reputation Sir it is highly concerned in it, never will be belived in Europe that such a magnificent and honourable Project as been refused in America for want of feeling and generosity among the individuals, but it will arisen some disadvontagious

reflaction on my Caracter, therfore permitte me Sir to lay before your prudent judgement some reflactions.
          This unhappy experiment shows that Individuals will never support public objects with there one money Ancient and Moderne Nations have always left to Goverment the power to decide upon public Magnificiences. The intended Monument rappresenting the hi[s]tory of this Nation—it is certenlay a National Monument, therfor the Governement of the Unt. states ought to adopt it as an act competent with its dignity.
          By some [h]as been thought that it would be as well if a lottery was decreed by for that object.
          But in consideration of this unexpected disappointment it would be imprudent for me to make any longher Stay in this Country. My Familys interests have soffered ammesenly since this five year, and the example of ingratitude of those who have not ⟨scrupl⟩ed to play with my Candor in live to my charge allon the considerables losses, renders it indispensable for me to live this country without dalay.
          Before to effect this indispensible resolution I am indebted to reserve my self to Your advice principaly for a duty of respect on Your Eminent Caracter, and Station, as for any resurse which might arrise from your sound Judgment and Power in delucideting this businiss.
          That kindness Sir with which you was pleised to express your self in favour of my project and in the wellfare of my family it is an exitement which fires my sensibility for that Veneration with which all the world is electrickfid at the resound of your Name.
          I should be happy with the opportunity to show the effect of this sentiment. I am respectfully Sir You Most Obt and Most Humbl. Serv.
          
            Jos. Ceracchi
          
        